695 S.E.2d 103 (2010)
STATE of North Carolina
v.
Daniel PALESTINO.
No. 55P10.
Supreme Court of North Carolina.
March 11, 2010.
Daniel Palestino, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of February 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 11th of March 2010."
Upon consideration of the petition filed by Defendant on the 3rd of February 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 11th of March 2010."
Upon consideration of the petition filed by Defendant on the 3rd of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
*104 "Dismissed by order of the Court in conference, this the 11th of March 2010."